                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

UNITED STATES OF AMERICA,                         )
                                                  )
                                                  )
v.                                                )           No. 1:19-cr-083-TRM-SKL-1
                                                  )
JOHN RICHARD JONES                                )
                                                  )

                                             ORDER

       Before the Court is a joint motion to continue the July 12, 2021 evidentiary hearing on the

suppression motion filed by Defendant John Richard Jones (“Defendant”) and to extend the

deadline for the government’s response and Defendant’s reply [Doc. 68]. For cause, the parties

state they are attempting to resolve this matter [Doc. 68, at Page ID # 188].

       The Speedy Trial Act (“the Act”) requires that a defendant’s trial commence within 70

days of his initial appearance. 18 U.S.C. § 3161(c)(1). That 70-day period, however, may be

tolled by several events, including delays caused by a pretrial motion. Id. § 3161(h)(1)(D). In

addition, a defendant has a right to speedy trial under the Sixth Amendment. Barker v. Wingo,

407 U.S. 514, 515 (1972). The constitutional inquiry requires an ad hoc balancing of the rights of

the accused against society’s interest in the delay. Id. at 530. Courts are guided in this balancing

test by several factors: the reason for and the length of the delay, the defendant’s assertion of his

right, and prejudice to the defendant. Id.

       Here the delay is relatively short; the reasons for the delay are legitimate, and the parties

jointly request the continuance. Because these factors favor the continuance, parties’ joint motion

[Doc. 68] is GRANTED and the evidentiary hearing will be continued to August 5, 2021 at 2:00

p.m. [EASTERN]. Moreover, it is ORDERED that the government’s response to Defendant’s
motion to suppress shall be filed no later than July 20, 2021 and any reply by Defendant shall be

filed no later than July 27, 2021.

       SO ORDERED.

       ENTER:
                                            s/fâátÇ ^A _xx
                                            SUSAN K. LEE
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
